Appeal from an order granting respondent’s motion to modify a final judgment of divorce by increasing from $15 to $22 a week the amount awarded for support of the child of the parties. Order reversed on the law and the facts, without costs, and motion denied. Although appellant’s earnings have increased since the entry of the judgment, the increase granted by the order appealed from is disproportionate to the amount reasonably required to satisfy appellant’s legal and moral obligations to support his present wife and their children. Nolan, P. J., Ughetta and Hallinan, JJ., concur; Wenzel and Beldoek, JJ., dissent and vote to affirm, with the following memorandum: In view of appellant’s increased income the Special Term, under the circumstances disclosed by this record, did not abuse its discretion by increasing the allowance for support despite the additional obligations assumed by appellant.